UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7950



MICHAEL ALLEN,

                                           Petitioner - Appellant,

          versus


JOHN TAYLOR, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge; David G. Lowe, Magistrate Judge. (CA-00-117-3)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Allen, Appellant Pro Se. Stephen R. McCullough, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Allen appeals the magistrate judge’s* order dismissing

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001) because the relief sought in the petition, a belated appeal

to a three-judge panel of the Virginia Court of Appeals, had been

awarded to Allen.   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Allen v. Taylor, CA-00-117-3

(E.D. Va. Oct. 23, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                             DISMISSED




     *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2001).


                                   2